Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are being treated on the merits. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “first face” in Figure 1 & 2 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-11 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2010/0000007) in view of Grzybowski (US 2014/0143934).
Regarding Claim 1, Wood discloses a headwear (Figures 1 & 2)  with an integrated cooling fan (105) comprises: a headwear body (103); at least one centrifugal fan (Figure 1, Para. 19, lines 8-12); a portable power source (119); the 
Regarding Claim 2, the combination of Wood and Grzybowski disclose the at least one centrifugal fan (Wood, 105) further comprises a housing (Wood, Figure 3), a fan wheel (Wood, Figure 109), and a motor (Wood, 111); the housing being mounted onto the second face (Wood, Figure 2); 30the inlet traversing into the housing, opposite the second face (Wood, Figure 1); the outlet traversing out of the housing, perpendicular to the inlet (Wood, Para. 17, lines 16-17, “direct air to the face of the user”); 6the fan wheel being rotatably mounted within the housing (Wood, Para. 17, lines 14-17); the inlet being in fluid communication with the outlet through the fan wheel (Wood, Figures 1 & 2, Para. 17-19); the motor being operatively coupled to the fan wheel (Wood, Figures 1-3) wherein the motor is 5used to rotate the fan wheel (Wood, Figures 1 & 2, Para. 17-19); and, the motor being electronically connected to the microcontroller (as modified, Wood, Figures 1 & 2).   
Regarding Claim 5, the combination of Wood and Grzybowski disclose a power button (Wood, 131); the power button being positioned in between 20the crown and the rim (Wood, Figure 1); the power button being externally mounted onto the head-bracing portion (Wood, Figure 1); and the power button being electronically connected to the microcontroller (as modified, Wood, Figures 1 & 2). The combination of Wood and Grzybowski do not specifically disclose a speed-control button. However, Grzybowski further discloses multiple operated switches may be used including a speed-control button (Para. 48). It would have been obvious to one of ordinary skill in the art before the effective filing date to include an additional button for speed-control, as taught by Grzybowski, in order to allow for further control of the fan. Therefore, the combination of Wood and Grzybowski disclose the speed-control button being positioned in between 20the crown and the rim (as modified, Wood, Figures 1 & 2); the speed-control button being externally mounted onto the head-bracing portion (as modified, Wood, Figures 1 & 2) the speed-control button being electronically connected to the microcontroller (as modified, Wood, Figures 1 & 2).
Regarding Claim 6, the combination of Wood and Grzybowski disclose the flat protrusion is a bill (Wood, Figures 1 & 2).  
Regarding Claim 7, the combination of Wood and Grzybowski disclose  30the microcontroller being positioned opposite to the at least one centrifugal fan about the rim (as modified, Wood, Figures 1 & 2); and, 7the portable power source being positioned adjacent to the at least one centrifugal fan about the rim (as modified, Wood, Figures 1 & 2).   
Regarding Claim 8, the combination of Wood and Grzybowski disclose the 5flat protrusion is a brim (Wood, Figures 1 & 2).  
Regarding Claim 9, the combination of Wood and Grzybowski disclose the microcontroller being positioned opposite to the at least one centrifugal fan about the rim (as modified, Wood, Figures 1 & 2); and, 10the portable power source being positioned opposite to the at least one centrifugal fan about the rim (as modified, Wood, Figures 1 & 2).  
Claims 10, 11 & 14-17 are rejected as Claims 1, 2 & 5-9 are rejected above.
Claims 3, 4, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2010/0000007) in view of Grzybowski (US 2014/0143934) in further view of Ochoa (US 2009/0255025).
Regarding Claims 3 & 12, the combination of Wood and Grzybowski do not specifically disclose the housing being swivelably connected onto the second face.  However, Ochoa discloses a headwear with an integrated cooling fan (Figures 1 & 2) wherein a housing of the fan (21, Figures 1 & 2) is swivelably connected onto a second face (Figures 4 & 5, Para. 18) in order to allow cool air towards or away from the body of the wearer. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a swivelable fan, as taught by Ochoa, in order to allow for a user to control to direction the air moves for the comfort of a user. 
Regarding Claims 4 & 13, the combination of Wood and Grzybowski disclose the at least one centrifugal fan further comprises at least one louver (Wood, 109); the at least one louver traversing across the outlet (Wood, Figure 1). The combination of Wood and Grzybowski do not specifically disclose the at least one louver being rotatably mounted into the outlet. However, Ochoa discloses a headwear with an integrated cooling fan (Figures 1 & 2) wherein at least one louver being rotatably mounted into the outlet (Figures 4 & 5, Para. 18) in order to allow cool air towards or away from the body of the wearer. It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one louver to be rotatably mounted, as taught by Ochoa, in order to allow for a user to control to direction the air moves for the comfort of a user. 

    PNG
    media_image1.png
    722
    501
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732